Thayer, J.,
concurring specially: I agree with my brothers Brock and Johnson in their holding that the conviction should be upheld. I also agree with them that upon the facts presented a valid Terry stop was effected, and that the State introduced evidence of the drug detection dog’s reliability sufficient to establish that its alert gave the officers probable cause to search Pellicci. I disagree with my colleagues, however, that the dog sniff conducted here was a search within the meaning of part I, article 19.
*545In determining whether an officer using a police dog trained to detect narcotics has engaged in a search within the meaning of our State Constitution, when the dog engages in a physically unintrusive sniffing of a car, we must first look to prior cases of this court, in an effort to determine the meaning of the term search. In State v. McGann, 124 N.H. 101, 467 A.2d 571 (1983), we stated that “[a] search ordinarily implies, a quest by an officer of the law, a prying into hidden places for that which is concealed.” Id. at 104, 467 A.2d at 573 (quoting State v. Coolidge, 106 N.H. 186, 191, 208 A.2d 322, 326 (1965)). The relevant facts in McGann were that a law enforcement officer was seeking an automobile’s vehicle identification number (VIN) that was not in plain view. Id. at 103, 467 A.2d at 572. In response to the officer’s attempt to obtain the number, the owner of the vehicle, who had not consented to a search, opened the car door so the officer could gain access to and inspect the door post for the presence or absence of a VIN. Id. We held in that case that the opening of the door was a prying into a hidden place for that which was concealed, and therefore constituted a search. Id. at 104, 467 A.2d at 573. In Coolidge, the police officers were looking for guns that were concealed in a bedroom closet. State v. Coolidge, 106 N.H. at 191, 208 A.2d at 326. Because the guns were voluntarily handed over to the officers, we held that there was no prying into, and therefore no search. Id. at 192, 208 A.2d at 327.
In the present case, unlike the situation in McGann, there was no physical prying. Instead, both the officers and the dog remained lawfully outside of Pellicci’s car and directed nothing inside it. To equate the opening of a car door, to make available for inspection that which is contained therein, with the analyzing by a trained narcotics dog of the air surrounding a car, without a physical intrusion into it, simply because the conduct in both circumstances led to a determination of what was contained in the protected area, completely ignores the legal necessity of a physical intrusion. Justice Johnson stresses the factual distinction between an officer’s ability through his or her own senses to detect possible unlawful activity, and the use of other devices, mechanical or otherwise, as a factor in determining whether or not particular conduct constitutes a search. It is clear that no search occurs when an individual uses his or her own senses to detect illegal conduct. See United States v. Martinez-Miramontes, 494 F.2d 808, 810 (9th Cir.), cert. denied, 419 U.S. 897 (1974) (no search where officer smells marijuana odor emanating from vehicle); United States v. Fisch, 474 F.2d 1071, 1076-79 (9th Cir.), cert. denied, 412 U.S. 921 *546(1973) (officers overhearing incriminating conversation taking place in neighboring hotel room not conducting search in absence of trespass). It is equally clear, however, that the use of technology to enhance an officer’s senses does not necessarily transform otherwise lawful conduct into a search for constitutional purposes. See United States v. Knotts, 460 U.S. 276, 282 (1983) (fourth amendment does not prohibit police from augmenting senses with science and technology); Dow Chemical Co. v. United States, 476 U.S. 227, 238-39 (1986) (no fourth amendment search where government utilizes camera to provide more detailed information than naked eye can see); United States v. Knotts, 460 U.S. at 285 (police use of radio receiver to track radio transmitter located within defendant’s car does not constitute search).
The historical backdrop of part I, article 19 and the fourth amendment, as well as federal cases interpreting the fourth amendment, are helpful in analyzing the issue before us. As Chief Justice Brock points out, part I, article 19 and the fourth amendment were conceived to restrain the excesses of British rule. The British, under the authority of general writs of assistance, would search the property of colonists in an attempt to find goods being smuggled into the colonies that had not had taxes paid on them. Additionally, British troops would intrude into private homes and businesses in an attempt to determine whether anyone was printing material without first having obtained a license from the British government. In these cases, the British were searching, i.e., physically prying into, carts, houses, offices, etc.
Similarly to this court’s requirement that there be a physical prying for conduct to constitute a search, federal courts interpreting the Federal Constitution held, until 1967, that the absence of any trespass, i.e., physical intrusion, would result in the conduct’s falling outside the fourth amendment prohibition. See Silverman v. United States, 365 U.S. 505, 509-11 (1961); Olmstead v. United States, 277 U.S. 438, 457, 464, 466 (1928). However, in Katz v. United States, 389 U.S. 347 (1967), the Supreme Court of the United States broadened the definition of search by stating that “the Fourth Amendment protects people — and not simply ‘areas’ — against unreasonable searches and seizures ... [so that] the reach of that Amendment cannot turn upon the presence or absence of a physical intrusion into any given enclosure.” Id. at 353. So was born the reasonable expectation of privacy concept in determining fourth amendment rights.
*547The reasonable expectation of privacy concept enunciated in Katz has never been adopted by this court, and the parties did not argue that we adopt it here. We recently addressed the application to our State Constitution of the legitimate expectation of privacy analysis, when we said:
“Indeed, so far as we are aware, this court has never been asked to construe article 19 by choosing from among the possibilities ranging from the holding of the Katz majority, through other generalized principles of privacy, to the position taken by Justice Black, who dissented in Katz. Nor do the parties address these interpretive alternatives here, where neither side has briefed the background of article 19 and the history of its application as bearing on the extent to which Katz may be a sound guide to our own constitution.”
State v. Valenzuela, 130 N.H. 175, 180-81, 536 A.2d 1252, 1256 (1987), cert. denied, 485 U.S. 1008 (1988) (citations omitted). Furthermore, the wisdom of adopting the Katz analysis when interpreting part I, article 19 was questioned in State v. Settle, 122 N.H. 214, 219, 447 A.2d 1284, 1287 (1982), where we stated:
“The ‘legitimate expectation of privacy’ doctrine is no boon to the general administration of the criminal justice system, the law enforcement establishment, the workload of the trial courts, or clearly defined constitutional rights. It introduces into the law enforcement and judicial process yet another flexible threshold determination to be made for the orderly and fair disposition of criminal cases. . . . Our review of the cases decided under the ‘legitimate expectation of privacy’ doctrine shows us that its administration is not without problems. Appellate courts have been forced to draw fine distinctions whose logical bases are questionable.”
It is clear that until we are asked to broaden the concept of search that has traditionally been used by our State, the test to be applied mandates inquiry into whether a physical intrusion or trespass has occurred. Accordingly, I would hold that when, as here, a police dog engages in conduct that does not physically intrude into the property of a defendant, no violation of part I, article 19 has occurred.
I cannot help but note that our traditional definition of “search,” which requires that there be a physical intrusion, or the as yet undefined concept resulting from my brothers’ opinions, which in any event falls short of Katz, is more restrictive than its federal counter*548part. However, the Supreme Court of the United States has determined that a dog sniff in a public place does not rise to the level of a search, while the majority here, applying the more narrowly drawn definition of search, holds that it does. In United States v. Place, 462 U.S. 696 (1983), the Supreme Court considered whether a dog sniff of an individual’s luggage constituted a search under the fourth amendment to the Federal Constitution. Id. at 706-07. In holding that it did not, the Court explained:
“A ‘canine sniff’ by a well-trained narcotics detection dog, however, does not require opening the luggage. It does not expose noncontraband items that otherwise would remain hidden from public view, as does, for example, an officer’s rummaging through the contents of the luggage. Thus, the manner in which information is obtained through this investigative technique is much less intrusive than a typical search. Moreover, the sniff discloses only the presence or absence of narcotics, a contraband item. Thus, despite the fact that the sniff tells the authorities something about the contents of the luggage, the information obtained is limited. This limited disclosure also ensures that the owner of the property is not subjected to the embarrassment and inconvenience entailed in less discriminate and more intrusive investigative methods.
In these respects, the canine sniff is sui generis. We are aware of no other investigative procedure that is so limited both in the manner in which the information is obtained and in the content of the information revealed by the procedure. Therefore, we conclude that the particular course of investigation that the agents intended to pursue here — exposure of respondent’s luggage, which was located in a public place, to a trained canine — did not constitute a ‘search’ within the meaning of the Fourth Amendment.”
Id. at 707. My objection, then, to the majority’s view that a non-intrusive dog sniff in a public place is a search centers around the fact that our State Constitution requires that there be a physical intrusion, an element not present here, and also that the United States Supreme Court, which has broadened the term “search” for federal constitutional purposes, has not found a dog sniff under these circumstances to be a search.
My brothers Brock and Johnson hold that although a dog sniff is a search, our State Constitution does not require that such sniffs be *549supported by probable cause. Instead, they write that the Terry balancing test extends to dog sniffs of a vehicle for controlled substances so that an officer’s reasonable suspicion that such contraband is concealed in the vehicle is enough to substantiate the search. My brothers refer to no New Hampshire or federal case law, however, that supports the application of Terry to an immediate search of the person or vehicle stopped, when the Terry stop results in no information or evidence furnishing probable cause for the further search. In order to justify their result, Justice Johnson and Chief Justice Brock have had to interpret Terry v. Ohio, 392 U.S. 1 (1968), in a way never contemplated by the federal courts. The United States Supreme Court has consistently held that when a stop and search of a vehicle is effected under Terry, a search of that vehicle can occur only if the law enforcement authorities have probable cause. If no probable cause exists, the evidence seized must be suppressed. United States v. Ross, 456 U.S. 798, 809 (1982); Carroll v. United States, 267 U.S. 132, 153-54 (1925).
It is important to note that the basis for the limited search, or frisk, in Terry was the safety of the police officer and the public. Terry v. Ohio, 392 U.S. at 23. The purpose of the Terry frisk is completely unrelated to any underlying crime which the officer may reasonably believe the individual is committing, has committed, or is about to commit. In expanding Terry to apply to the dog sniff of a vehicle based on officers’ reasonable suspicion of criminal activity involving drugs, Justice Johnson and Chief Justice Brock have misconstrued the purpose of the limited search enunciated in Terry. Under their theory, for which no legal basis has been cited, the governmental interest in conducting a limited search will vary, depending on the severity of the crime being investigated, a concept which is at odds with the underlying rationale of Terry.